Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed April 26, 2022 in reply to the Non-final Office Action mailed February 2, 2022. Claim 1 has been amended; claims 2, 3, 15-17, 20, 32, 33, and 36-39 have been canceled; and no claims have newly added. Claims 5-13, 18, 19, 21-28, 34, 35, and 40-44 have been withdrawn. Claims 1, 4, 14, and 29-31 are under examination.
Claim Objections
Claim 1 is objected to for the following reasons:
1. With respect to the positively charged molecule f), the phrase “wherein wherein n is 22” contains an extraneous wherein. 
2. Since positively charged molecule f) has no R group, the reference to the R group in connection with positively charged compound f) is improper, and indicates an error in punctuation. There should be a semicolon rather than a comma between “wherein n is 22” and “wherein R is selected from”. 
3. The expression “wherein R is selected from a group consisting of an alkyl group having C13 to C21 carbon atoms and alkenyl group having C13 to C21 carbon atoms” is in improper Markush format, and in improper English grammatical form. Applicant is advised to amend the expression to “wherein R is selected from the group consisting of an alkyl group having 13 to 21 carbon atoms and an alkenyl group having 13 to 21 carbon atoms”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 14, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. For positively charged molecular formula II, n is not defined. 
2. For positively charged molecule f) having structure VI, the claim first provides that the compound is a “C12-C22 alkyltrimethylammonium salt”. However, for corresponding structure VI, n is necessarily limited to 22. In other words, the positivey charged compound f) is defined as a “C12-C22 alkyltrimethylammonium salt”, but is necessarily limited to a C22 alkyltrimethylammonium salt only, which is indefinite as one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
3. For positively charged molecule f), there is a description of the R group. However, structural formula VI corresponding to positively charged molecule f) contains no R group at all. 
****If the R group refers to the R group in each of structures III, IV, and V corresponding to positively charged molecules c), d), and e), Applicant should specify this clearly, e.g. “wherein for the above formulas (III), (IV), and (V), R is selected…”. 
4. The expression “wherein R is selected from a group consisting of an alkyl group having C13 to C21 carbon atoms and alkenyl group having C13 to C21 carbon atoms” is in improper Markush format, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush expression has the general format “selected from the group consisting of A, B, and C”, not “selected from a group consisting of A, B, and C”. 
5. For structure VI corresponding to positively charged molecule f), there is a definition for X. However, no definition for X exists for structures I-V corresponding to positively charged molecules a)-e). 
***If the definition provided for X applies to all of structures I-VI, Applicant should specify this clearly. 
6. For structure VI corresponding to positively charged molecule f), X is defined as bromide, chloride, etc. However, the C12-C22 alkyltrimethylammonium compound is said to be a salt or a “fatty acid trimonium salt” with formula VI. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claims 4, 14, and 29-31 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (U.S. Patent Application Pub. No. 2014/0134221), in view of Murad (Happi [online]; 2012) and El Maghraby et al. (Int. J. Pharm. 2000; 196: 63-74).
Applicant Claims
Applicant’s elected subject matter is directed to a skin penetrating composition comprising 2-5 wt% emulsifier comprising an inulin molecule modified by linear C8-C22 alkyl groups having a degree of modification of 0.03-0.15; 0.1-20 wt% coemulsifier comprising a polyoxyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid; 0.1-10 wt% of a C12-C22-alkyltrimethylammonium salt; 1-30 wt% glycerol (i.e. a polyol solvent); and 1-50 wt% retinol (i.e. vitamin active); wherein the composition has a particle size of 50-1000 nm. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. a vitamin, and wherein the lipid vesicle has a particle size of 10-1000 nm. The UV protective lipid vesicle itself comprises 5-25 wt% of e.g. inulin lauryl carbamate (i.e. an inulin molecule modified by linear C8-C22 alkyl groups) having a degree of modification most preferably of 0.03-0.15; 0.1-10 wt% of a positively charged molecule, e.g. C12-C22 alkyltrimethylammonium salt; and 0.01-10 wt% e.g. polyol (e.g. glycerol); wherein the composition can further comprise e.g. oils and antioxidants, and has a positive surface charge of 1-150 mV, which positive surface charge affords the advantages that it permits stable incorporation of large amounts of lipophilic active in the nano-scale particle, permits good adhesion to the skin surviving several washings, and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations (abstract; paragraphs 0009, 0010, 0034, 0037-0039, 0041, 0044, 0050, 0054, 0057, 0059, 0067, 0069-0071, 0074, 0081; claims 19-21, 25).
Murad discloses that retinol is a vitamin (i.e. Vitamin A) and a potent antioxidant, and that micro-encapsulated retinol applied to skin can help reduce the appearance of deep wrinkles. 
El Maghraby et al. disclose liposomal carrier systems that penetrate the skin comprising phosphatidylcholine (i.e. phospholipid) and an edge activator such as e.g. 10 wt% TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid); wherein the lipid vesicle has a particle size of 133 ± 25 nm, and wherein TWEEN 80 significantly improved the transdermal delivery of estradiol, the model lipophilic drug encapsulated therein (abstract; pages 64, 70, 72).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Beyer et al. do not explicitly disclose that the antioxidant vitamin active is retinol, and that the lipid vesicle further contains 0.1-10 wt% of a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid. These deficiencies are cured by the teachings of Murad and El Maghraby et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Beyer et al., Murad, and El Maghraby et al., outlined supra, to devise Applicant's instantly claimed skin penetrating composition. 
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle carrier with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be a vitamin, and wherein the lipid vesicle has a particle size of 10-1000 nm. Since anyone of ordinary skill in the art would know that good skin adhesion is the first requisite step to successful skin penetration, since Beyer et al. disclose that their lipid vesicle carrier system affords good skin adhesion surviving several washings, can include e.g. oils and antioxidants, and further provides via the positive surface charge of 1-150 mV the advantages of permitting large amounts of lipophilic actives to be stably encapsulated therein and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations; since Murad discloses that retinol (i.e. Vitamin A) is a potent antioxidant, and that micro-encapsulated retinol applied to skin can help reduce the appearance of deep wrinkles; and since El Maghraby et al. disclose that liposomal carrier systems comprising e.g. TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid) exhibit enhanced penetration of the skin with significantly improved transdermal delivery of the lipophilic drug encapsulated therein (e.g. estradiol) (abstract; pages 64, 70, 72); one of ordinary skill in the art would be motivated to formulate the Beyer et al. skin penetrating “variant” lipid vesicle carrier by combining e.g. inulin lauryl carbamate, a positively charged molecule (e.g. C12-C22 alkyltrimethylammonium salt), TWEEN 80, polyol, and phospholipids, with e.g. 0.01-20 wt% retinol incorporated therein, wherein the composition has a positive surface charge of 1-150 mV; with the reasonable expectation that the resulting composition will adhere to and successfully penetrate the skin, and permit stable incorporation of large amounts of lipophilic retinol oil in the particle and stable incorporation of the particle with encapsulated lipophilic active in water-based cosmetic and pharmaceutical formulations.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “The Beyer reference is excepted as prior art per 35 USC 102(b)(2)(C)” since “the effective filing date of the claimed invention is August 10, 2015” and “the claimed invention was assigned…to AIR PRODUCTS AND CHEMICALS INC. on August 10, 2016”, and, moreover, AIR PRODUCTS SCHLÜCHTERN GMBH is a subsidiary of AIR PRODUCTS AND CHEMICALS, INC.
The Examiner, however, would like to point out the following:
1. Even if AIR PRODUCTS SCHLÜCHTERN GMBH was in fact a subsidiary of AIR PRODUCTS AND CHEMICALS, INC. on the effective filing date of the present application, i.e. August 10, 2015, which Applicant appears to have established persuasively, the requirement for the 35 USC 102(b)(2)(C) exception, as Applicant points out, is that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention.
2. If the claimed invention was assigned to AIR PRODUCTS AND CHEMICALS, INC. on August 10, 2016, as Applicant asserts, on the actual effective filing date of August 10, 2015, the claimed invention and the U.S. patent document applied as prior art were not owned by the same person or subject to an obligation of assignment to the same person (i.e. on August 10, 2015), even if the U.S. Patent document applied as prior art was assigned to AIR PRODUCTS SCHLÜCHTERN GMBH on August 10, 2015. 
3. Again, the requirement is that both the claimed invention and the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person on August 10, 2015, which is the effective filing date of the present application at issue here. If the claimed invention was not subject to an obligation of assignment to AIR PRODUCTS AND CHEMICALS, INC. until August 10, 2016, one year after the effective filing date of the claimed subject matter, the requirement has not been met.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617